DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,471,205. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the present application and the claims of the patent are directed to an access port having a port marker, a catheter having markers arranged as a bar code, and a self-contained handheld external detection device including an ultrasound transducer and a display.  The claims of the patent anticipate the claims of the present application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,884,150. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the present application and the claims of the patent are directed to an access port having a port marker, a catheter having markers arranged as a bar code, and a self-contained handheld .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what upper and lower bounds correspond to “substantially” parallel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheetz et al (2006/0247584) in view of Hall et al (2010/0204765) and further in view of Yankelevitz et al (WO 2006/101993) and still further in view of Walker et al (2005/0154303).
Regarding claims 1 and 2, Sheetz et al disclose an identification system, comprising: an access port (access port 10 – [0010];[0045]); a catheter coupled to the access port (catheter – [0042]; [0045]); the catheter and the access port are subcutaneously implanted in a patient (abstract); and an external detection device, including: an ultrasound transducer designed to produce an ultrasound signal for impingement and to detect an ultrasound signal reflection; 
However, Hall et al teach in the same medical field of endeavor, the catheter including a plurality of markers positioned along a longitudinal length of the catheter, wherein the plurality of markers are: (i) provide information relating to an attribute of the access port; and (ii) detectable via ultrasound when the catheter and the access port are subcutaneously implanted in a patient (catheter can include markings to assist either visually or under image guidance including ultrasound – [0108]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter coupled to the access port having an identifiable attribute of Sheetz et al with a plurality of markers to provide information relating to an attribute of the access port as it would provide a known structure and arrangement to provide identifiable information as set forth in Hall et al ([0108]).  Sheetz et al as modified by Hall et al fail to explicitly disclose the plurality of markers are arranged in a barcode format are non-uniformly spaced.
However, Yankelevitz et al teach in the same medical field of endeavor, the plurality of markers are arranged in a barcode format are non-uniformly spaced (marker 32 may be applied to a catheter tip readily recognizable by patter recognition – p.12, ll.3-10).

However, Walker et al teach in the same medical field of endeavor, a self-contained handheld external detection device (10), including: an ultrasound transducer (60 – [0027]) designed to produce ultrasound signals for impingement on the catheter; and detect ultrasound signal reflection by the catheter; and a display (20 – [0027]) designed to depict the information regarding the art least one attribute of the access portion ([0037];[0038]; figs.3A-3C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ultrasound imaging device of Sheetz et al as modified by Hall et al and Yankelevitz et al with a self-contained handheld external detection device as it would provide a portable ultrasound device as set forth in Walker et al (abstract).
Regarding claim 3, Sheetz et al disclose wherein the access port comprises a set of port markers arranged in a predetermined spaced apart relationship (protrusions 70 or 80 – [0059]), and wherein the ultrasound transducer is designed to produce an ultrasound signal for impingement on the set of port markers and to detect an ultrasound signal reflection by the set 
Regarding claim 4, Sheetz et al disclose wherein the set of port markers includes a body port marker positioned on a body of the access port (protrusions 70 or 80 on body of access port – figs.5 and 8).
Regarding claim 5, Sheetz et al disclose wherein the body port marker is designed to indicate an implanted location of the access port (access port being identifiable after implantation – [0057]; claim 9).
Regarding claim 6, Sheetz et al disclose wherein the set of port markers are designed to assist in determining an orientation of the access port (claim 5 – wherein the claim does not limit how the port marker “assists” in determining and the claim does not actively disclose determining an orientation).
Regarding claim 7, Sheetz et al disclose wherein the set of port markers includes a septum marker associated with a septum of the access port (septum 18, markers 70 – fig.5; [0054]).
Regarding claim 8, Sheetz et al disclose wherein the display projects a representative image of the relative spacing of the set of port markers to indicate to an observer that the access port is properly positioned (claim 9).
Regarding claim 10, Sheetz et al disclose wherein the attribute of the access port includes structure to withstand power injection of a fluid (access port being power injectable [0040];[0042]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheetz et al (2006/0247584) in view of Hall et al (2010/0204765) and further in view of Yankelevitz et al (WO 2006/101993) and still further in view of Walker et al (2005/0154303) as applied to claim 8 above, and further in view of Evans et al (2009/0156928).
Regarding claim 9, Sheetz et al as modified by Hall et al, Yankelevitz et al and Walker et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the detection device compares the relative spacing of the set of port markers to determine whether an orientation of the access port is substantially parallel to a skin surface of the patient or whether the orientation of the access port is oblique to the skin surface of the patient.
However, Evans et al teach in the same medical field of endeavor, wherein the detection device compares the relative spacing of the set of port markers to determine whether an orientation of the access port is substantially parallel to a skin surface of the patient or whether the orientation of the access port is oblique to the skin surface of the patient (the pattern can assist in determining the general orientation of the port as implanted within the patient – [0043];[0062]; ultrasound imaging to determine the orientation of the port and whether it is properly positioned – [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the port markers of the port and detection device as set forth in Sheetz et al as modified by Hall et al, Yankelevitz et al and Walker et al with determining the orientation and whether the access port is substantially parallel to the skin or oblique to the skin surface as set forth in Evans et al as it would provide visual confirmation that the port is properly positioned for use in the patient as set forth in Evans et al ([0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793